 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUAN MANUEL CASTRO,                                 Case No.: 21-CV-853 JLS (LL)
     CDCR # P-76819,
12
                                        Plaintiff,       ORDER: (1) DISMISSING CIVIL
13                                                       ACTION WITHOUT PREJUDICE
     v.                                                  FOR FAILING TO PAY
14
                                                         FILING FEE REQUIRED
15   RICKARD SANTWIER,                                   BY 28 U.S.C. § 1914(a) AND/OR
                                                         MOVE TO PROCEED IN FORMA
16                                   Defendant.          PAUPERIS PURSUANT TO
17                                                       28 U.S.C. § 1915(a), AND
                                                         (2) DISMISSING CIVIL ACTION
18
                                                         WITHOUT PREJUDICE FOR
19                                                       IMPROPER VENUE PURSUANT TO
                                                         28 U.S.C. §§ 1391(e) AND 1406(a)
20
21
22         Plaintiff Juan Manuel Castro (“Plaintiff”), currently incarcerated at California State
23   Prison, Sacramento, is proceeding pro se in this civil rights action ostensibly brought
24   pursuant to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”).
25         Plaintiff initially submitted his Complaint on the Court’s approved form “Complaint
26   Under the Civil Rights Act 42 U.S.C. § 1983” to the Ninth Circuit, which then forwarded
27   the Complaint to this Court for filing. See id. at 1. The only named defendant is an
28   attorney, Rickard Santwier, who allegedly practices law in Pasadena, California. See id.
                                                     1
                                                                                 21-CV-853 JLS (LL)
 1   Although the Complaint offers many biographical details about Plaintiff’s life, it does not
 2   include any factual allegations about what, if anything, Defendant Santwier did to violate
 3   Plaintiff’s constitutional rights or where any alleged constitutional violation occurred. See
 4   generally id.
 5          Plaintiff has neither prepaid the $402 civil and administrative filing fee required by
 6   28 U.S.C. § 1914(a) nor filed a Motion to Proceed in Forma Pauperis (“IFP”) pursuant to
 7   28 U.S.C. § 1915(a)(1).
 8       PLAINTIFF’S FAILURE TO PAY FILING FEE OR REQUEST IFP STATUS
 9          All parties instituting any civil action, suit, or proceeding in a district court of the
10   United States, except an application for writ of habeas corpus, must pay a filing fee of
11   $402. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
12   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
13   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
14   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
15   even if he is granted leave to commence his suit IFP, he remains obligated to pay the entire
16   filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
17   regardless of whether his case is ultimately dismissed, see 28 U.S.C. §§ 1915(b)(1) & (2);
18   Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
19          Plaintiff has not prepaid the $402 in filing and administrative fees required to
20   commence a civil action, nor has he submitted a properly supported Motion to Proceed IFP
21   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
22   § 1914(a); Andrews, 493 F.3d at 1051.
23   ///
24   ///
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                                21-CV-853 JLS (LL)
 1                                               VENUE
 2          The Court also finds that, as Plaintiff’s Complaint presently is pleaded, it cannot be
 3   filed in the Southern District of California. Venue may be raised by a court sua sponte
 4   where the defendant has not yet filed a responsive pleading and the time for doing so has
 5   not yet run. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986). Plaintiff bears the
 6   burden of demonstrating that venue is proper in his chosen district. See Piedmont Label
 7   Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). “The district court of
 8   a district in which is filed a case laying venue in the wrong division or district shall dismiss,
 9   or if it be in the interests of justice, transfer such case to any district or division in which it
10   could have been brought.” 28 U.S.C. § 1406(a).
11          “A civil action may be brought in—(1) a judicial district in which any defendant
12   resides, if all defendants are residents of the State in which the district is located; [or] (2) a
13   judicial district in which a substantial part of the events or omissions giving rise to the
14   claim occurred, or a substantial part of property that is the subject of the action is
15   situated . . . .” 28 U.S.C. § 1391(b); Costlow, 790 F.2d at 1488; Decker Coal Co. v.
16   Commonwealth Edison Co., 805 F.2d 834, 842 (9th Cir. 1986).
17          As noted, aside from naming Defendant Santwier on the first page of the Complaint
18   and listing his Pasadena address, Plaintiff’s Complaint does not allege what, if anything,
19   Defendant Santwier did to violate Plaintiff’s constitutional rights, or where any such
20   violation occurred. Because Pasadena is in the Central District of California, Plaintiff
21   could have brought his case there. See 28 U.S.C. § 84(c)(2) (explaining that Los Angeles
22   County is located within the Western Division of the Central District of California); see
23   also 28 U.S.C. § 1391(b). It is possible that venue would be proper in the Southern District
24   of California as well if, for example, Plaintiff can allege that “a substantial part of the
25   events or omissions giving rise to the claim occurred” in either San Diego or Imperial
26   County; but, without such allegations, Plaintiff’s case cannot proceed here. See 28 U.S.C.
27   § 84(d) (“The Southern District comprises the counties of Imperial and San Diego.”).
28   ///
                                                      3
                                                                                       21-CV-853 JLS (LL)
 1         Pursuant to 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a
 2   case laying venue in the wrong division or district shall dismiss, or if it be in the interests
 3   of justice, transfer such case to any district or division in which it could have been brought.”
 4   Since Plaintiff’s case already must be dismissed for failure to prepay filing fees or submit
 5   a properly supported motion to proceed IFP, and given that Plaintiff may ultimately be able
 6   to show that venue is proper in this District, the Court finds that the interests of justice
 7   weigh in favor of dismissal without prejudice rather than transfer.
 8         Finally, the Court notes that, even if Plaintiff had alleged grounds for venue in this
 9   District, his Complaint would still be subject to dismissal for failure to state a civil rights
10   claim against Defendant Santwier. If Plaintiff wishes to pursue a claim against Defendant
11   Santwier pursuant to 42 U.S.C. § 1983, he must allege facts sufficient to show that: (1) a
12   right secured by the Constitution or laws of the United States was violated; and (2) the
13   alleged violation was committed by a person acting under color of state law. See Campbell
14   v. Wash. Dep’t of Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011). Criminal defense
15   attorneys, whether privately retained or court appointed, do not ordinarily act under color
16   of state law. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (holding that a court-
17   appointed defense attorney does not act under color of state law when acting as defense
18   counsel); Briley v. State of Cal., 564 F.2d 849, 855 (9th Cir. 1977) (“We have repeatedly
19   held that a privately-retained attorney does not act under color of state law for purposes of
20   actions brought under” section 1983.) (collecting cases). If Plaintiff chooses to amend his
21   Complaint to add allegations supporting venue in this District, he should also include
22   factual allegations satisfying these essential elements of a section 1983 claim.
23                                         CONCLUSION
24         For the reasons set forth above, the Court hereby:
25         (1)    DISMISSES this action sua sponte WITHOUT PREJUDICE for (a) failure
26   to pay the $402 civil filing and administrative fee or to submit a properly supported motion
27   to proceed IFP pursuant to 28 U.S.C. §§1914(a) and 1915(a) and (b) improper venue
28   pursuant to 28 U.S.C. §§ 1391(e)(1) and 1406(a);
                                                    4
                                                                                    21-CV-853 JLS (LL)
 1         (2)    GRANTS Plaintiff forty-five (45) days’ leave from the date on which this
 2   Order is electronically docketed either to: (a) prepay the entire $402 civil filing and
 3   administrative fee in full; or (b) complete and file a properly supported motion to proceed
 4   IFP, see 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b); and
 5         (3)    GRANTS Plaintiff forty-five (45) days’ leave from the date on which this
 6   Order is electronically docketed in which to file an amended complaint that cures the venue
 7   and pleading deficiencies noted above. Plaintiff’s amended complaint must be complete
 8   in and of itself without reference to his original pleading. Any defendant not named and
 9   any claim not realleged in his amended complaint will be considered waived. See S.D.
10   Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
11   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
12   Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
13   to amend that are not realleged in an amended pleading may be “considered waived if not
14   repled”). If Plaintiff cannot allege that venue is proper in the Southern District of
15   California, he must refile his case in a proper venue.
16         IT IS FURTHER ORDERED that the Clerk of the Court SHALL PROVIDE
17   Plaintiff with this Court’s approved form “Motion and Declaration in Support of Motion
18   to Proceed in Forma Pauperis.” If Plaintiff fails to prepay the $402 civil filing fee or
19   complete and submit a properly supported motion to proceed IFP within forty-five (45)
20   days of the date on which this Order is electronically docketed and/or if Plaintiff fails to
21   submit an amended pleading addressing the venue and pleading deficiencies identified
22   above within forty-five (45) days of the date on which this Order is electronically
23   docketed, this action will remain dismissed without prejudice without further order of the
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   5
                                                                                 21-CV-853 JLS (LL)
 1   Court based on Plaintiff’s failure to satisfy the fee requirements of 28 U.S.C. § 1914(a)
 2   and/or for improper venue pursuant to 28 U.S.C. § 1406(a).
 3         IT IS SO ORDERED.
 4   Dated: June 2, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                              21-CV-853 JLS (LL)
